DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-24), Species S3, Species G6, and Species T1 in the reply filed on 2/9/2022 is acknowledged.
Claims 14 and 25-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/2022.  The applicant further alleges claim 24 reads on the elected species.  However, claim 24 recites “one or more thermal switches”, which is directed towards non-elected species S4.  Accordingly, claim 24 is further withdrawn from consideration.

Status of Claims
The status of the claims as filed in the reply dated 2/9/2022 are as follows: 
Claims 1-34 are pending;
Claims 14 and 24-34 are withdrawn from consideration without traverse;
Claims 1-13 and 15-23 are being examined.

Drawings
The drawings are objected to because:
The “101” label in Figures 1A-1D is not adjacent the actual drawings, rendering it unclear what exactly it is pointing to;
Figure 2B, 3A, 3B, 4A, 6B, 6C, 6D, 7A, 7B, 7C, 7D contains poor shading and line quality, rendering it difficult to see all the details of the figure ((See 37 CFR 1.84(l) which states: “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”));
Figures 5A, 5B, 6C, 6D, 6E, 7A, 7B, 7C, 7D contain solid black shading (See 37 CFR1.84(m) “Solid black shading areas are not permitted”);
Figure 9C has reference label “905”.  However, the specification lists the component as “904” in paragraph 112.  Either the drawing label or the specification description should be amended to correct the discrepancy.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 5A and 5B show(s) modified forms of construction in the same view.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Content of Specification:
 (i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
The disclosure is objected to because of the following informalities: The brief description of the drawings does not adequately describe the drawings and instead just repeat the same information over and over again.  The applicant should correct the description of each drawing to adequately reflect what is shown in each figure.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“strain energy components” in claims 2 and 22.  The disclosure outlines in paragraphs 66 and 88-89 that the “strain energy components” as struts, tape springs, asymmetric composite laminate, or equivalent structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-strain” in claims 3-5 is a relative term which renders the claim indefinite. The term “high-strain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what level of stress is required of the component in order to satisfy the limitation of “high-strain”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-13, 15-17, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnishi (US2008/0257525A1).
Re Claim 1. Ohnishi teaches a deployable radiator system (10) (Figure 1, wherein paddle 12a is the stowed position and paddle 12b is the deployed position; Paragraphs 35, 41) comprising: 
one or more radiators (12a, 12b) (Figure 1; Paragraph 36); and 
one or more thermally-conductive (via 13), bendable hinges (14) (Figure 1; Paragraphs 35, 38-39, 41), wherein: 
each respective thermally-conductive, bendable hinge (14) from the one or more thermally-conductive, bendable hinges is coupled with a respective radiator (12a, 12b) from the one or more radiators (Figure 1 illustrates left paddle 12a has its own hinge 14 and right paddle 12b has its own hinge 14; Paragraphs 35, 38-39, 41); and 
each respective thermally-conductive, bendable hinge from the one or more thermally-conductive, bendable hinges is configured to conduct heat (via 13) to the respective radiator from the one or more radiators (Figure 1; Paragraphs 35, 38-39, 41).  

Re Claim 2. Ohnishi teaches the one or more thermally-conductive, bendable hinges (14) include one or more strain energy components (Figures 1, 14; Paragraph 39 teaches the use of shape-memory alloy can be utilized to activate the hinge, wherein the shape-memory alloy is considered a strain energy component).  
Re Claim 3. Ohnishi teaches the one or more strain energy components includes one or more high-strain composite laminates (Figures 1, 14; Paragraph 36-39, 41).  
Re Claim 4. Ohnishi teaches the one or more high-strain composite laminates includes one or more curved regions for a deployed state of the respective radiator (Figures 1, 14; Paragraph 36-39, 41).  
Re Claim 5. Ohnishi teaches the one or more high-strain composite laminates include an asymmetric composite laminate that changes shape with a temperature change (Figures 1, 14; Paragraph 36-39, 41).   
Re Claim 6. Ohnishi teaches the one or more thermally- conductive, bendable hinges includes one or more thermally conductive composite laminates (Figures 1, 14; Paragraph 36-39, 41).  
Re Claim 7. Ohnishi teaches each of the one or more radiators includes one or more thermally conductive layers (Figures 1, 14; Paragraph 36-39, 41).   
Re Claim 8. Ohnishi teaches the one or more thermally conductive layers include one or more carbon layers (Figures 1, 14; Paragraph 36-39, 41).  
Re Claim 9. Ohnishi teaches the one or more carbon layers includes at least one or more graphite layers or one or more graphene layers (Figures 1, 14; Paragraph 36-39, 41).  
Re Claim 11. Ohnishi teaches one or more of the one or more thermally conductive layers of the one or more radiators extend to form part of the one or more thermally-conductive, bendable hinges (Figures 1, 14; Paragraph 36-39, 41).  
Re Claim 12. Ohnishi teaches at least one of the one or more radiators include one or more flat heat pipes (Figures 1, 12d, 14; Paragraph 36-39, 41).  
Re Claim 13. Ohnishi teaches the one or more flat heat pipes are embedded between one or more thermally conductive layers (15) of the at least one radiator (Figures 1, 12d, 14; Paragraph 36-39, 41; The heat pipe would be the heat transport element 13 that is embedded on the underside of 15 as seen in Figure 1).  
Re Claim 15. Ohnishi teaches one or more heat pipes that are coupled with the one or more radiators utilizing the one or more thermally- conductive, bendable hinges (14) (Figures 1, 14; Paragraph 36-39, 41).  
Re Claim 16. Ohnishi teaches the one or more heat pipes are configured to couple with one or more heat sources (11) (Figures 1, 14; Paragraph 36-39, 41).  
Re Claim 17. Ohnishi teaches each of the one or more heat pipes include a vapor layer and a liquid layer, wherein the vapor layer and the liquid layer are positioned within a same plane of the heat pipe (Figures 1, 14; Paragraph 36-39, 41; All heat pipes have a vapor and liquid layer).  
Re Claim 22. Ohnishi teaches one or more strain energy components coupled with the one or more radiators and configured to deploy the one or more radiators (Figures 1, 14; Paragraph 39 teaches the use of shape-memory alloy can be utilized to activate the hinge, wherein the shape-memory alloy is considered a strain energy component).  
Re Claim 23. Ohnishi teaches the one or more strain energy components include at least one or more foldable struts or one or more tape springs (Figures 1, 14; Paragraph 39 teaches the use of shape-memory alloy can be utilized to activate the hinge, wherein the shape-memory alloy is considered a tape spring).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US2008/0257525A1) in view of Mena (US2020/0024008A1).
Re Claim 10. Ohnishi teaches the at least the one or more graphite layers or the one or more graphene layers (Figure 1; Paragraph 38) but fails to specifically teach the graphite comprises at least one or more pyrolytic graphite layers or one or more pyrolytic graphene layers.  
However, Mena teaches it is known to use pyrolytic graphite sheets (21) in a heat spreader (20) for a deployable radiative fin (1) (Figures 1-5; Paragraph 51).  Mena teaches the benefit of using pyrolytic graphite sheets is that pyrolytic graphite sheets are know for its great thermal conductivity and in-plane heat conductivity (Paragraph 51).
Therefore, in view of Mena's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use pyrolytic graphite sheets in place of Ohnishi’s graphite sheets in order to increase the in-plane thermal conductivity of the radiators.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select pyrolytic graphite sheets, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US2008/0257525A1) in view of Hsieh (US2016/0131436A1).
Re Claims 18 & 19. Ohnishi teaches the heat pipes (Figure 1; Paragraph 38) but fails to specifically teach the one or more heat pipes include one or more slotted wicks and one or more slotted ribs, wherein the one or more slotted ribs support one or more of the slotted wicks.  
However, Hsieh teaches a heat pipe with a slotted wick (11) and a slotted rib (12), wherein the slotted ribs (12) support the slotted wick (11) (Figures 1-2; Paragraphs 17-19, 23-25).  Hsieh teaches the benefit of the slotted wick and ribs is to improve working fluid circulation through the heat pipe (Paragraph 25).
Therefore, in view of Hsieh's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add slotted wicks and slotted ribs to Ohnishi’s heat pipes in order to improve the working fluid circulation through the heat pipe (Paragraph 25).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US2008/0257525A1) in view of Hsieh (US2016/0131436A1) and in further view of Thompson (US2009/0308571A1)
Re Claim 20. Ohnishi as modified by Hsieh teaches the slotted wicks can be formed of different structures (Paragraph 23 of Hsieh) but fails to specifically teach the one or more slotted wicks include a titanium foam.
However, Thompson teaches it is known to use a titanium foam in a heat pipe (Paragraph 14).
Therefore, in view of Thompson's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select titanium foam as the material for the slotted wick of Hsieh in order to improve the thermal conductivity of the slotted wick.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the slotted wick of titanium foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US2008/0257525A1) in view of Touzov (US2007/0251672A1).
Re Claim 21. Ohnishi teaches the heat pipes (Figure 1; Paragraph 38) but fails to specifically teach the one or more heat pipes include one or more through holes configured to couple the one or more heat pipes with the one or more heat sources.  
However, Touzov teaches a heat pipe includes one or more through holes (i.e. at the bolt connections) configured to couple the one or more heat pipes with the one or more heat sources (Figures 1-2; Paragraphs 5, 11-15, 17-18).
Therefore, in view of Touzov’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the heat pipes of Ohnishi as structural members with through holes in order to increase the contact surface area to the heat source while minimizing the installation size.  Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the heat pipes of Ohnishi as structural members with through holes in order to increase the structural strength of the assembly (Touzov Paragraphs 5, 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763